Opinion issued June 23, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00918-CV
                            ———————————
                        EDUARDO FRANCO, Appellant
                                         V.
                          STACEY FRANCO, Appellee



                    On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-59313



                          MEMORANDUM OPINION

      Appellant, Eduardo Franco, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2